ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                       )
                                                   )
John Shaw LLC d/b/a Shaw Building Maintenance )        ASBCA No. 61379
                                                   )
Under Contract No. AAFES REZ-09-002-10-026         )

APPEARANCE FOR THE APPELLANT:                          Mr. John Shaw, Jr.
                                                        Owner

APPEARANCES FOR THE GOVERNMENT:                        Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       CPT John M. McAdams III, JA
                                                        Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE MCILMAIL
               ON APPELLANT'S MOTION TO AMEND COMPLAINT

        Only this month we denied appellant's motion to amend its complaint to add a
request for punitive damages, explaining that we have no authority to award such
damages. John Shaw LLC d/b/a Shaw Building Maintenance, ASBCA No. 61379,
slip op. at 1-2 (Mar. 8, 2018). Now appellant requests leave to amend its complaint to
request exemplary damages, which, it says, are the same thing as punitive damages. We
do not have authority to award punitive or exemplary damages. Daiei Denki Co.,
ASBCA No. 29756, 86-2 BCA ,i 18,840 at 94,951. Appellant cites Erwin Pfister
General-Bauunternehmen, ASBCA No. 43980 et al., 01-2 BCA ,i 31,431, but we did not
award exemplary damages in those appeals; we dismissed those appeals. Id. at 155,226.

      Appellant's motion for leave to amend its complaint is denied.

      Dated: 3 April 2018




                                                Administrat· e Judge
                                                Armed Services Board
                                                of Contract Appeals


(Signatures continued)
 I concur                                        I concur



RJCH~FORD
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 61379, Appeal of John Shaw LLC
d/b/a Shaw Building Maintenance, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals